                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION

                                NO. 5:19-CR-494-4D

 UNITED STATES OF AMERICA

       v.                                      ORDER TO SEAL

 SANGEETA DENISE NICHOLSON



      Upon motion of the United States and for the reasons stated in the Motion to

Seal and good cause shown, it is hereby ORDERED that the motion, filed at Docket

Entry 110 be sealed, except that filed, stamped copies be provided to the United

States Attorney's Office for the Eastern District of North Carolina and counsel for the

Defendant.

      IT IS SO ORDERED, this ~ day of             June        2020.




                                        United States District Judge




        Case 5:19-cr-00494-D Document 112 Filed 06/23/20 Page 1 of 1
